Citation Nr: 0729560	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-03 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2006) for peripheral vascular disease of 
the left leg.

3.  Entitlement to service connection for brain damage, to 
include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Mark B. Lawson, Attorney at 
Law





INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in October 2002, May 2004, and August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran was scheduled for a Travel Board 
hearing in July 2007, for which he did not appear.  The 
record reflects, however, that prior to that date he notified 
the RO that he instead wanted a video conference hearing.  
Such a hearing should thus be scheduled.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) (a claimant has right to a hearing before the 
issuance of a Board decision); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704).  

As to the claim of service connection for brain damage, the 
Board observes that the veteran was notified of this denial 
in August 2004 and that the Statement of the Case as to this 
issue was furnished in August 2005, but there was no response 
within 60 days.  The resulting questions of timeliness should 
thus be addressed within the context of the veteran's 
hearing.

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA Video Conference hearing before a 
member of the Board at the as soon as 
such a hearing is practically possible.  
Along with the listed issues, this 
hearing should encompass the question of 
timeliness of a Substantive Appeal as to 
the issue of entitlement to service 
connection for brain damage, to include 
as secondary to herbicide exposure.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



